DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 2019-11-01 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In their response applicant asserts that those reference which were not considered are contained in the parent case 16017827. While it appears that the office action dated October 30, 2018 is present, and so has been considered, there is no action dated May 9, 2017, and so the office continues to be unable to consider reference C3. As was noted in the 1449, there is a JPO office action dated May 2, 2017 in parent case 14856819, and so there may be a typographical error in the IDS, but at present there is no JPO office action dated May 9, 2017.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1), MPEP § 608.01(o), and MPEP 2173.03.  Correction of the following is required: The claim recites the element “connecting part”, applicant asserts that element 329 of the specification (called an “intermediate electrode” in the written portion of the specification) is the claimed “connecting part”, thus the claim terms do not correspond between the specification and the claims. Per 37 CFR 1.75(d)(1) Correspondence between the specification and claims is required (see also MPEP 2173.03). Applicant may either 
Additionally it must be noted that while applicant points to element 329 as the “connecting part”, they provide no rational as to why one of ordinary skill would understand that the claimed “connecting part” is the same as the disclosed “intermediate electrode” of the specification. By way of example, in FIG.20 of the present application 372 is formed integrally (via molding) with the conductor plate 318, and 372 both extends toward and is connected to the third conductor plate, so it is reasonable for one of ordinary skill in the art reading the claims in light of the specification to understand that a prior art element similar to 372 would be equally reasonable to disclose the “connecting part” as 329, insofar as the “connecting part” is claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ueda (US 2009/0302444).

Regarding claim 1 Ueda discloses: 

a first power semiconductor element (e.g. 12 FIG.10) having a first surface and a second surface (top and bottom respectively); 
a second power semiconductor (e.g. 10 FIG.10) element having a first surface and a second surface (e.g. bottom and top respectively); 
a first conductor plate (e.g. 26 FIG.10) disposed on the first surface of the first power semiconductor element; 
a second conductor plate (e.g. 76 FIG.10) disposed on the second surface of the first power semiconductor element; 
a third conductor plate (e.g. 22 FIG.10) disposed on the first surface of the second power semiconductor element; 
a fourth conductor (e.g. 72 FIG.10) plate disposed on the second surface of the second power semiconductor element; and 
a connecting part (e.g. 70 FIG.10) which is integrally formed (solder used to connect components together paragraph [0075]) with the second conductor plate extends toward the third conductor plate, and is connected to the third conductor plate (shown FIG.10), wherein
the first conductor plate and the third conductor plate are arranged on a same plane (both 22 and 26 arranged on the cross-sectional vertical plane formed by B-B shown FIG.10).

Regarding claim 2 Ueda discloses: 
the connecting part has a bending portion (bending from 76 to 22 FIG.10) which is bent toward the third conductor plate from the second conductor plate.


a thickness of the connecting part is formed smaller than a thickness of the second conductor plate (entirety of 76 extends in the thickness direction compared to 70 which extends in the height direction, Fig.10) in portion to which the first power semiconductor element is connected (as shown FIG.10).

Regarding claim 4 Ueda discloses: 
the first conductor plate, the second conductor plate, the third conductor plate, and the fourth conductor plate are fixed with a sealing resin (fixed with 34 FIG.10), the second conductor plate is exposed from a surface of the sealing resin (downward face outside resin 37 FIG.10), and the connecting part is not exposed from the sealing resin (70 inside resin shown FIG.10).

Response to Arguments
Applicant's arguments filed 2021-01-13 have been fully considered but they are not persuasive.
With regards to the IDS, applicant asserts that references C4 and C3 are present in parent case 16017827, however while C4 is present, C3 is not, and so C4 is considered and C3 is not. As has been noted previously, it appears that there is a typographical error with C3 and that the date should be 2017-05-02 instead of 2017-05-09.
With regards to the objection (now a specification objection): Applicant asserts that element 329 discloses a “connecting part”. This is incorrect, element 329 is specifically referred to as an “intermediate electrode” not a “connecting part”. If applicant wishes to claim an 
Please also note that if applicant decides to amend their specification to re-designate the “intermediate electrode” as a/the “connecting part” then they should take care that all recitation of “intermediate electrode” be similarly amended otherwise applicant will likely receive drawing objections for different parts with the same number (see 37 CFR 1.84(p)(4)).
Regarding applicants arguments against the rejection under 35 U.S.C. 102 applicant asserts that the prior art does not disclose: “a connecting part which is integrally formed with the second 
conductor plate, extends toward the third conductor plate, and 
is connected to the third conductor plate, wherein 
the first conductor plate and the third conductor plate are arranged on a same plane”
Applicant then proceeds to point to non-limiting portions of their specification and assert that the prior art does not meet the claim as the prior art does not disclose the structure and process utilized in the specification.
Applicant is reminded that the claims are given their broadest reasonable interpretation in light of the specification (as one of ordinary skill would understand it) without importing limitations from the specification into the claims (MPEP 2111), the prior art discloses the argued 
The question before the Office is not whether the prior art discloses the specification, but whether the prior art discloses the claims when properly interpreted per MPEP 2111. As Ueda discloses its own first and third conductor plates being bisected by the plane of B-B (e.g. on the same vertical plane as shown FIG.10 as the claim does not define the direction of the plane), then they are arranged on a same plane, and disclose the argued limitations.
Applicant argues with respect to the claimed “connecting part” however, as noted above and noted in the prior rejection, there is no “connecting part” discussed in the present specification or drawings, and so the specification sheds no light on the meaning of the claim thus the claim is interpreted given its “plain meaning” (MPEP 2111.01). As 70 of Ueda connects as claimed, then it is reasonable for 70 to disclose a “connecting part”, whether or not such part discloses the features of 329 of the present application (see recitation of MPEP 2111, MPEP 2173.03, and specification objection above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841